Case 1:19-cv-01642-RGA-CJB Document 260 Filed 05/04/21 Page 1 of 7 PageID #: 7996




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

   SYSMEX CORPORATION and SYSMEX
   AMERICA, INC.,

                 Plaintiffs,               C.A. No. 19-1642-RGA-CJB

          v.                               JURY TRIAL DEMANDED

   BECKMAN COULTER, INC.,                              REDACTED
                                                     PUBLIC VERSION
                 Defendant.

       PLAINTIFFS’ APRIL 27, 2021 LETTER RESPONSE TO THE HONORABLE
     CHRISTOPHER J. BURKE REGARDING DEFENDANT’S MOTION TO AMEND




                                          Kelly E. Farnan (#4395)
                                          Renée Mosley Delcollo (#6442)
   OF COUNSEL:                            Richards, Layton & Finger, P.A.
                                          One Rodney Square
   James R. Sobieraj                      920 N. King Street
   Robert S. Mallin                       Wilmington, DE 19801
   Joshua H. James                        (302) 651-7700
   Daniel A. Parrish                      farnan@rlf.com
   Brinks Gilson & Lione                  delcollo@rlf.com
   455 N. Cityfront Plaza Drive
   NBC Tower – Suite 3600                 Attorneys for Plaintiffs
   Chicago, IL 60611
   (312) 321-4200




   Dated: April 27, 2021
Case 1:19-cv-01642-RGA-CJB Document 260 Filed 05/04/21 Page 2 of 7 PageID #: 7997




      Kelly E. Farnan
      (302) 651-7705
      farnan@rlf.com
                                                April 27, 2021
  BY CM/ECF                                                            REDACTED
  The Honorable Christopher J. Burke                                   PUBLIC VERSION
  United States District Court for the District of Delaware
  844 King Street
  Wilmington, DE 19801

             Re:    Sysmex Corp. et al v. Beckman Coulter, Inc.,
                    C.A. No. 19-1642-RGA-CJB

  Dear Judge Burke:

  Sysmex unequivocally denies that it has breached the Illinois (or this Court’s) protective order.
  But Sysmex understands that this is not the time to refute the merits of BCI’s allegations.1 Rather,
  the only issue at present is whether the Court should grant BCI leave to file its amended pleading.
  It should not for the reasons set forth below.

  BCI Has Not Shown Good Cause: The Court’s deadline for amending pleadings was October 1,
  2020. (D.I. 118.) As a threshold matter, BCI must show “good cause” to modify that deadline to
  amend its answer and counterclaim at this time. Fed. R. Civ. P. 16(b)(4); Sonos, Inc. v. D&M
  Hldgs. Inc., C.A. No. 14-1330-RGA, 2017 WL 476279, at *1 (D. Del. Feb. 3, 2017); E. Minerals
  & Chemicals Co. v. Mahan, 225 F.3d 330, 340 (3d Cir. 2000). “Good cause is found when, despite
  diligence on the part of the party seeking to amend, the deadline in the scheduling order ‘cannot
  reasonably be met.’” Sonos, 2017 WL 476279, at *1. To show good cause, BCI must show
  diligence in pursuing its new affirmative defense and counterclaims prior to the October 1, 2020
  deadline for amendments. Id. at *2. BCI’s amended pleading alleges violations dating back to
  June 2019 and has no explanation for why it waited 22 months to seek to add those claims to this
  case. BCI’s letter brief does very little to demonstrate good cause and omits several key facts.

     1. BCI knew of Mr. Horie’s involvement with Sysmex patent prosecution since 2019:
  BCI argues that it requested a prosecution bar in the Illinois case because the Brinks firm “had
  prosecuted over 400 issued Sysmex patents since 2002.” (D.I. 236 at 1.) That information was
  known to BCI from publicly available documents in the U.S.P.T.O. before Sysmex filed this suit.

  If BCI was diligent, its counsel would have reviewed the publicly available file histories for the
  patents-in-suit shortly after Sysmex filed this suit on September 3, 2019, and prior to preparing
  BCI’s answer and declaratory judgment counterclaims filed in October 2019. (D.I. 7.) In any
  event, Sysmex produced the prosecution histories for the patents-in-suit on December 30, 2019.
  (D.I. 29, ¶7(a); Ex. 1.) Thus, from the earliest days of this lawsuit, BCI knew that Mr. Horie was


  1
   In this opposition, Sysmex does not argue futility but reserves those arguments for a motion to
  dismiss under Fed. R. Civ. P. 12(b)(6) in the event the Court allows the amendment.
Case 1:19-cv-01642-RGA-CJB Document 260 Filed 05/04/21 Page 3 of 7 PageID #: 7998

  The Honorable Christopher J. Burke
  April 27, 2021
  Page 2

  involved in prosecution of the applications for the patents-in-suit, including the claim amendments
  in June 2019 that led to the issuance of the patents-in-suit.

      2. BCI knew that Mr. Horie was assisting the Sysmex litigation team since 2019: BCI
  has known since at least October 2019 that Mr. Horie has been assisting the Sysmex litigation
  team. He attended depositions taken in the Illinois case on October 3-4, 17-18, and November 1
  and 7-8 and 9, 2019. (Ex. 2; Ex. 3.) At the November 9 deposition, BCI’s “Highly Confidential-
  Attorneys Eyes Only” documents were marked as exhibits and shown to the BCI witness (one of
  the named inventors of BCI’s asserted patent) in Mr. Horie’s presence. (Ex. 3 at 2-3). BCI’s
  counsel designated the entire deposition transcript “Highly Confidential-Attorneys Eyes Only,”
  and never objected to Mr. Horie’s attendance during, or after, the deposition. (Ex. 3 at 4.)

  BCI acknowledges that “Mr. Horie has had access to Beckman Coulter’s Highly Sensitive
  Technical Material at least as a member of the Brinks’ email distribution group,
  BGLSysmex012Team@brinksgilson.com, where he has privately received confidential Beckman
  Coulter materials.” (D.I. 236, Ex. J at 1.) BCI fails to inform the Court that BCI was aware that
  Mr. Horie was included in this email distribution list no later than August 5, 2020. (Ex. 4, at 1, 3;
  D.I. 236, Ex. M, at 36:15-38:12.) Nonetheless, BCI continued to send its confidential information
  to that email distribution list after August 5, 2020, knowing that it included Mr. Horie (Exs. 4-5),
  and BCI waited until February 1, 2021 to raise an objection to Mr. Horie’s inclusion in the BGL
  email distribution list. (D.I. 236, Ex. J at 2.)

       3. BCI disclosed its awareness of Mr. Horie’s prosecution activity in its IPR and
  pleadings in this Court: On August 20, 2020, BCI filed four petitions for inter partes review of
  the two patents-in-suit. In one petition, BCI insinuated a violation of the Illinois protective order
  by arguing that Sysmex, through its expert witness, had used confidential information from the
  Illinois case in connection with the application that issued as the ’351 patent-in-suit:

     Patent Owner filed the application that issued as the ’351 patent three months after it
     had dismissed the first Delaware lawsuit and after its expert obtained access to
     Petitioner’s confidential information regarding the operation of its DxH products at
     issue in the Illinois action. (Ex. 6; emphasis added.)

  On October 2, 2020, BCI filed an amended counterclaim, in which it accused Mr. Horie of
  inequitable conduct. (D.I. 119.) In its response to Sysmex’s motion to dismiss the counterclaim,
  BCI argued: “the pleadings indicate that Mr. Horie filed the patent applications leading to the
  asserted patents, drafted and amended the claims, and filed information disclosure statements.
  (D.I. 119, ¶¶ 37, 38, 40, 42.)” (D.I. 156 at 17.) BCI also argued: “Shortly after BCI asserted the
  Illinois Action, Sysmex filed continuation patent applications . . . and made multiple attempts to
  draft claims directed as precisely to BCI’s hematology analyzers as possible . . . . Sysmex used
  the same law firm for both litigation and patent prosecution, and specifically sought the assistance
  of its longtime patent attorney there, Tadashi Horie.” (Id. at 2-3.) Despite its knowledge of Mr.
  Horie’s role in prosecution of the applications that issued as the patents-in-suit and his access to
  BCI confidential information in the Illinois litigation, BCI waited over six months after the Court’s
Case 1:19-cv-01642-RGA-CJB Document 260 Filed 05/04/21 Page 4 of 7 PageID #: 7999

  The Honorable Christopher J. Burke
  April 27, 2021
  Page 3

  deadline for amending pleadings to raise any new affirmative defense or counterclaims based on
  an alleged violation of the Illinois protective order.

  BCI ignores this history and tries to claim that Sysmex’s request for Mr. Horie to inspect BCI’s
  source code in October 2020 first put BCI on notice that Mr. Horie may have had access to BCI
  confidential information. BCI’s argument is misplaced because the October 2020 request was
  directed to a source code inspection in this case; BCI’s proposed amended pleading alleges a
  violation of the Illinois protective order based on the alleged prohibited use of BCI confidential
  information produced in the Illinois case, and BCI knew of Mr. Horie’s litigation role and access
  to BCI confidential information in the Illinois case by 2019.

  Based on the foregoing facts, BCI has not and cannot show that it meets the standard for “good
  cause” and its motion to amend should be denied. Sonos, 2017 WL 476279, at *1-2.

  BCI’s Motion Fails to Meet the Standard Under Rule 15: If a movant can show good cause
  required by Rule 16, the court may still deny the motion under Rule 15(a)(2) if there is undue delay
  or prejudice. See Iceutica Pty Ltd. et al. v. Novitium Pharma LLC, C.A. No. 18-599-CFC, 2019
  WL 4604029, at *1 (D. Del. Sep. 23, 2019). Delay is “undue” when an unwarranted burden is
  placed on the court or when the movant had prior opportunities to amend. See Cellectis S.A., v.
  Precision Biosciences, 883 F.Supp.2d 526, 532 (D. Del. 2012).

      1. Even if BCI could demonstrate good cause, BCI unduly delayed in alleging a violation
  of the Illinois protective order after October 2020. Even if BCI were to allege it wasn’t aware
  of any violation until October 2020, BCI served two sets of interrogatories after October 2020;
  none sought information regarding a violation of a protective order. (Ex. 15.) BCI waited until
  December 22, 2020, less than 7 weeks prior to the initial February 5, 2021 discovery cut-off, to
  request any depositions, including Mr. Horie’s deposition. (Ex. 7.) BCI provides no reason for its
  delay in seeking discovery on an alleged violation of the Illinois protective order.

  BCI waited until February 1, 2021, to first allege a violation of either protective order. (D.I. 236,
  Ex. J.) BCI made this serious allegation without identifying a single Sysmex patent application
  that allegedly constituted a violation of a protective order. (Id.) Sysmex quickly responded, and
  requested “the USPTO serial number of each patent application allegedly prosecuted by Mr. Horie
  that allegedly violates a protective order.” (Ex. 8.) On February 12, BCI finally identified specific
  Sysmex patent applications. (Ex. 9.) Sysmex promptly responded, noting that BCI had “identified
  applications where Mr. Horie may have filed a paper without any consideration of the limited
  scope of the prosecution bar.” (Ex. 10.) Sysmex asked BCI to explain its basis for alleging that
  any application allegedly violated a protective order. (Id.) More than 3 weeks passed before BCI
  responded, and BCI still failed to explain how any Sysmex patent application violated the
  prosecution bar of a protective order. (Ex. 11.) Moreover, March 9, 2021 was the first time that
  BCI mentioned that it would seek leave to amend to add an unclean hands affirmative defense and
  misappropriation of trade secrets and breach of contract claims. (Id.) BCI continued to evade
  Sysmex’s repeated requests for an explanation of how any Sysmex patent application allegedly
  violated the prosecution bar of a protective order. (Ex. 12.) The parties held a lengthy meet-and-
  confer on March 24, for which BCI requested a Court reporter. (Ex. 13.) BCI did not explain how
Case 1:19-cv-01642-RGA-CJB Document 260 Filed 05/04/21 Page 5 of 7 PageID #: 8000

  The Honorable Christopher J. Burke
  April 27, 2021
  Page 4

  prosecution of the ’350 and ’351 patents-in-suit constituted a violation of the Illinois Protective
  Order.2 (id., 33:2-34:22.) The parties reached an impasse (id., 68:3-4, 69:4-13, 70:17-71:11), yet
  BCI still waited over 2 weeks, until the last day of discovery, to file its present motion, and never
  provided a copy in advance to Sysmex’s counsel as promised during the meet-and-confer. (Id.,
  20:22-21:8; see also Ex. 12 at 2.)

      2. BCI still has not asked the Illinois court to decide if its protective order has been
  violated: BCI seeks to add an affirmative defense and counterclaims based on the violation of
  another Court’s protective order. BCI’s failure to first seek a ruling from the Illinois court on an
  alleged violation of its protective order is another example of BCI’s undue delay. As a general
  rule, courts are reluctant to decide if another court’s order has been violated. See, e.g., W.L. Gore
  & Assocs., Inc. v. C.R. Bard, Inc., 198 F. Supp. 3d 366, 384 (D. Del. 2016) (“As an initial matter,
  the Court’s view is that it is generally preferable to approach the court whose order has allegedly
  been violated with the evidence of the violation and allow that court to assess what to do about
  any misconduct that can be proven.”); Lubrizol Corp. v. Exxon Corp., 871 F.2d 1279, 1290 (5th
  Cir. 1989) (“We are aware of no basis upon which a district court may assert subject matter
  jurisdiction over violations of orders issued in other federal courts.”).

  The Illinois court is well-suited to determine if its protective order was violated and if so, what
  relief would be appropriate. The Illinois court should decide if BCI’s dubious contract claim is
  recognized under Illinois law.3 See Westinghouse Electric Corp. v. Newman & Holtzinger, 39 Cal.
  App. 4th 1194, 1203-04 (2nd Cir. 1995) (“The question posed by these allegations is whether
  violation of either the protective order or the preceding agreement will support a cause of action
  for breach of contract. The answer is no.”); Assurance Co. v. Waldman, No. 1:13-CV-179, 2013
  WL 6669249, at *3 (S.D. Ohio Dec. 18, 2013) (“[C]asting of the alleged violations of the
  protective order as contract claims seems dubious as a matter of state law.”). The Illinois court
  also should decide if there is any merit to BCI’s trade secret claim.4 If BCI has any valid claims,
  they arose in Illinois, not in Delaware, and BCI admitted that it could bring its counterclaims in
  Illinois. (Ex. 13 at 7:8-18 and 14:24-15:6).

  Most likely, BCI still has not approached the Illinois court because BCI knows that it would not
  be able to meet its burden under the Illinois protective order. The prosecution bar in the Illinois
  2
    Even now, BCI’s proposed counterclaim only makes the conclusory allegation that “[t]he subject
  matter of the ’417 and ’694 applications relates to the field of invention of the ’012 patent.” (D.I.
  236, Ex. A, ¶96.) Notably, BCI’s motion does not include a copy of the ’012 patent.
  3
    The cases cited by BCI do not support its argument that an alleged violation of the Illinois
  protective order is an independent basis for a breach of contract claim. Rotex and Orthoflex merely
  note that a protective order can be construed like a contract; neither case addresses a breach of
  contract claim. Wachtell did not address the issue of whether under New York law, an independent
  cause of action exists for breach of a court order. In New Wave Innovations, the court dismissed
  the claim that relied on a breach of a protective order.
  4
    BCI’s trade secret claim alleges that Mr. Horie used BCI source code produced in the Illinois
  case to amend the claims for the patents-in-suit. (D.I. 236, Ex. A, ¶¶141-154.) However, BCI
  produced only 45 pages of source code in Illinois, and there is no mention of body fluid in them.
Case 1:19-cv-01642-RGA-CJB Document 260 Filed 05/04/21 Page 6 of 7 PageID #: 8001

  The Honorable Christopher J. Burke
  April 27, 2021
  Page 5

  protective order is limited to “any patent application pertaining to the field of the invention of the
  patent/s-in-suit.” (D.I. 236, Ex. C, ¶10 (emphasis added).) The only patent-in-suit in Illinois is
  U.S. Patent No. 6,581,012, which is directed to a software architecture for an integrated clinical
  laboratory system, based on object-oriented programming. (Ex. 14.) The field of invention,
  claims, and terms for claim construction in the ‘012 patent and the patents-in-suit-here are
  completely different. (See., e.g., Ex. 16-18.) The figures and written description of the patents are
  different. (Compare Ex. 14 with D.I. 1, Exs. A-B.) Indeed, key terms from the ’350 and ’351
  patents-in-suit, such as “controller programmed”, “blood measuring mode”, “body fluid measuring
  mode”, “electrical detector”, “optical detector”, “polynucleated cells”, and “mononucleated cells”
  do not even appear in the ’012 patent. (Ex. 14.) Similarly, the key terms in the ’012 patent, such
  as “extensible object-based architecture”, “programming objects”, “specialized,” “published
  interfaces” and “integrated workflow automation layer” are not found anywhere in the patents-in-
  suit here. (D.I. 1, Exs. A-B.) The Illinois court has held three days of Markman hearings on the
  ’012 patent, and would quickly recognize that the ’350 and ’351 patents do not pertain to the field
  of invention of the ’012 patent. BCI also ignores it bears a heavy burden of showing a violation
  of a protective order. See, e.g., INVISTA N. Am. S.á.r.l. v. M&G USA Corp., No. 11-1007-SLR-
  CJB, 2014 U.S. Dist. LEXIS 67848, at *23-*24 (D. Del. Apr. 14, 2014) (“[A party] bears a heavy
  burden in showing that [another party] is guilty of civil contempt, and must demonstrate that
  [party’s] conduct unambiguously violated the express terms of the . . . Order.”).

      3. Sysmex will be prejudiced if BCI’s untimely amendment is allowed to proceed: BCI
  seeks to substantially expand this case after the close of fact discovery. BCI does not identify the
  “limited discovery” that it would take if the Court grants its motion. It likely would include
  intrusive discovery of Sysmex’s litigation counsel, raising complex issues of privilege. (See Ex.
  13 at 18:11-19:10; 42:13-49:4.) BCI also ignores that Sysmex will need discovery, such as what
  steps BCI took to protect its alleged trade secrets, and whether BCI has clean hands to seek
  equitable relief. BCI’s new claim would create the same prejudice recognized in Asahi Glass Co.
  v. Guardian Indus. Corp., 276 F.R.D. 417, 420 (D. Del. 2011) (“[A]llowing defendant’s motion at
  this late stage would place an unwarranted burden on the court and prejudice plaintiffs in several
  respects, most notably, opening discovery for the purpose of allowing plaintiffs an opportunity to
  respond to the new claims cannot be accomplished while maintaining the current trial date.”).
  Despite fact discovery having closed and a trial date being set, BCI has not explained in any way
  how these claims can possibly be added in any reasonable way.

                                                 Respectfully,
                                                 /s/ Kelly E. Farnan
                                                 Kelly E. Farnan (#4395)

  cc:    All Counsel of Record (via CM/ECF)
Case 1:19-cv-01642-RGA-CJB Document 260 Filed 05/04/21 Page 7 of 7 PageID #: 8002




                                 CERTIFICATE OF SERVICE


           I HEREBY CERTIFY that on April 27, 2021, true and correct copies of the foregoing

  document were caused to be served on the following counsel of record as indicated:

   BY E-MAIL                                      BY E-MAIL
   Melanie K. Sharp                               David M. Airan
   James L. Higgins                               Wesley O. Mueller
   Young Conaway Stargatt & Taylor, LLP           Aaron R. Feigelson
   1000 North King Street                         Nicole E. Kopinski
   Wilmington, DE 19801                           Wallace H. Feng
                                                  Leydig, Voit & Mayer, Ltd.
                                                  Two Prudential Plaza, Suite 4900
                                                  Chicago, IL 60601



                                                  /s/ Kelly E. Farnan
                                                  Kelly E. Farnan (#4395)




  RLF1 25142942v.1
